Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 22, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of                                                   No. 50078-7-II
 the Post-Sentence Review of

 JASON PAUL KELLEY,

                               Respondent.

                                                             UNPUBLISHED OPINION



       WORSWICK, P.J. — The Department of Corrections (DOC) petitions this court under RCW

9.94A.585(7) to review the sentence imposed by the trial court in State v. Jason Paul Kelley, No.

15-1-04333-3, Pierce County Sup. Court. In its judgment and sentence, the trial court imposed 18

months of confinement and gave Kelley credit for 60 days of presentencing jail time. But

according to Kelley’s incarceration time credit report, he served 32 of his days in jail on DOC

sanctions. Under RCW 9.94A.505(6), the trial court shall give offenders credit for presentencing

jail time, but only “if that confinement was solely in regard to the offense for which the offender

is being sentenced.” Thus, DOC asks that we remand Kelley’s judgment and sentence to the trial

court to remove from his credit for presentencing jail time any days Kelley served in jail on DOC

sanctions.
No. 50078-7-II


        DOC’s interpretation of RCW 9.94A.505(6) is correct. We grant DOC’s petition and

remand Kelley’s judgment and sentence to the trial court for it to give credit for presentencing jail

time for only those days Kelley served in confinement solely in regard to the offense for which he

was being sentenced and to remove any credit for presentencing jail time given for days Kelley

served on DOC sanctions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     WORSWICK, P.J.
 We concur:



 LEE, J.




 MELNICK, J.




                                                 2